Citation Nr: 1206040	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO. 07-25 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

 Entitlement to a rating in excess of 20 percent for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 29, 1944, to February 6, 1945, and from February 28, 1945, to December 28, 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

At a private audiological examination in November 2009, Maryland CNC speech recognition scores were 68 percent in the right ear and 50 percent in the left ear. By contrast, at an April 2010 VA examination Maryland CNC speech recognition scores were 80 percent in the right ear and 68 percent in the left ear. The private audiological examination speech scores are more favorable to the Veteran's claims, and taken at face value may result in a significantly higher disability rating for the Veteran's bilateral hearing loss, when mechanically applied to the ratings tables at 38 C.F.R. § 4.85. The April 2010 VA examiner did not review or comment upon the November 2009 private audiological testing results, and the Board does not have the expertise to distinguish between the two sets of audiological testing results. A new examination and opinion that includes a review of the November 2009 VA audiological examination results and attempts to resolve any discrepancies between VA and private audiological examination reports is required. See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the Board is not competent to supplement the record with its own unsubstantiated medical conclusions, but may supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions).

Additionally, at the new VA examination the examiner must provide a detailed discussion of functional effects of the Veteran's service-connected hearing loss disability. See Martinak v. Nicholson, 21 Vet. App. 447 (2007) (a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his bilateral hearing loss disability during the period from November 2009 to the present. 

After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies. 

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Once all available relevant medical records have been received, arrange for a VA audiological examination with an appropriate clinician. 

The purpose of the examination is to determine the nature and severity of the Veteran's service-connected bilateral hearing loss disability, and to attempt to resolve apparent discrepancies between the results of private audiological testing and VA audiological testing. 

The following considerations will govern the examination:

(a) The Veteran must be provided a new VA audiological examination.
 
(b) The VA examiner must review reports of private audiological examinations conducted in August 2008 and November 2009, and any subsequently received reports of private audiological examination.

(c) The VA examiner must report the results of the August 2008 and November 2009 private audiological examinations for the frequencies 1000, 2000, 3000, and 4000 hertz, and must report the speech audiometry results of those examinations.

(d) The examiner must provide an opinion as to whether the methods and results reflected in the private audiological examination reports are consistent with the methods and results contained in VA examination reports, including the April 2010 VA examination report.

(e) THE EXAMINER MUST PROVIDE AN OPINION AS TO ANY REASON FOR THE APPARENT DISCREPANCY IN SPEECH DISCRIMINATION SCORES REPORTED IN A NOVEMBER 2009 PRIVATE AUDIOLOGICAL EXAMINATION REPORT AS OPPOSED TO APRIL 2010 VA AUDIOLOGICAL EXAMINATION RESULTS.

(f) The examiner must provide a DETAILED discussion of the functional effects of the Veteran's service-connected hearing loss disability on his occupational functioning and daily activities. 

(g) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

(h) The examiner is requested to provide a FULLY REASONED explanation  for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

3. Readjudicate the issue on appeal. 

Readjudication should include a determination as to whether the Veteran's claim warrants referral to the Director, Compensation and Pension, for extraschedular consideration. See 38 C.F.R. § 3.321(b); Martinak v. Nicholson, 21 Vet. App. 447 (2007).

 If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



